Bookes, J.
(dissenting):
The law here brought under examination (Laws of 1882, chap. 353) provides for an assessment of the expenses incurred by the board of railroad commissioners, to be imposed and collected pursuant to a *244provision contained in section 13 of that act, which is as follows: “ Such expenses shall be borne by the several corporations owning or operating railroads, according to their means, to be apportioned by the comptroller and State assessors, who, on or before the first day of «Tuly in each year, shall assess upon each of said corporations its just proportion of said ■ expenses, one-half in proportion to its net income for the year next preceding that in which the assessment is made, and one-half' in proportion to the length of main track or tracks on road, and such assessment shall be collected in the manner provided by law for the collection of taxes upon corporations.”
The certiorari in this case is brought to review the action of the comptroller and State assessors in making an assessment upon the railroad companies under this provision; and the error charged is this: That the defendants did not follow the law, in that they omitted to assess the one-half of the expense upon the entire main track of the roads, but made the assessment according to the length of the line of road-bed, there being in some instances several lines of main track laid and used thereon.
We are of the opinion that the question in dispute is not properly before us in this proceeding, and that the certiorari should be quashed, and for two reasons: First. This law imposes no judicial duty upon the officers named as regards the subject in controversy. The action required of them is but ministerial. They are given no discretion on the subject, nor is there any fact to be judicially determined by them as a basis for their action, as regards the alleged error here complained of. The law itself declares precisely what shall be their action, and gives the entire basis for their action. The error here complained of, if well grounded, may, perhaps, be reached and corrected by mandamus ; but as to this we give no opinion. It is sufficient here that the relators are not entitled, in this proceeding, to the relief demanded, even if correct in their allegations of error.
The certiorari should be quashed, with fifty dollars costs and disbursements against the relators.
Assessments modified and reduced according to opinion. Order to be settled by Learned, P. J.